J-S38009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: K.F.-O., A MINOR                    :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.S., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 609 MDA 2020


                 Appeal from the Decree Entered March 3, 2020,
               in the Court of Common Pleas of Lycoming County,
                         Orphans' Court at No(s): 6673.


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                          FILED OCTOBER 23, 2020

        J.S. (Father) appeals the orphans’ court decree terminating his parental

rights to 21-month-old son, J.S. (Child), pursuant to the Adoption Act. See

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b).1 After review, we affirm.

        We glean the relevant factual and procedural history from the Pa.R.A.P.

1925(a) trial court opinion:

           [Child] was born [in April 2018]. […] Father was
           incarcerated prior to [Child’s] birth and has remained
           incarcerated for [Child’s] entire life.

           The [Lycoming County Children and Youth Services Agency
           (Agency)] was involved with Mother prior to and after
           [Child’s] birth, due to Mother’s instability with regard to
           housing, employment, income, and Mother’s failure to
           obtain and follow through with appropriate medical care for
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   C.F.-O. (Mother) consented to the termination of her rights.
J-S38009-20


       [Child], who was born nearly two months premature. In
       July of 2018, Mother and Father signed a private custody
       stipulation with [two women who wished to adopt Child],
       which was vacated by [the trial court] on October 17, 2018.
       At that time, the Agency requested emergency custody of
       [Child], which was orally granted by [the trial court]. A
       shelter care hearing was held on October 18, 2018, at which
       time legal and physical custody of [Child] was transferred to
       the Agency and [Child] was placed in foster care.

       A dependency petition was filed on October 19, 2018,
       alleging that [Child] was without proper parental care or
       control necessary for his physical, mental, and emotional
       health. Hearings were held on October 26, 2018 and
       November 27, 2018, after which the [trial court] found that
       clear and convincing evidence existed to substantiate the
       allegations set forth in the petition. As [the trial court]
       found that allowing [Child] to remain in Mother’s home
       would be contrary to his welfare and Father’s incarceration
       precluded him from being a resource, legal and physical
       custody of [Child] was to remain with the Agency and [Child]
       was to remain in foster care. The Agency was ordered to
       continue in family finding until further order of court.

       A permanency review hearing was held on February 5,
       2019. The [trial court] noted that Father had not complied
       with the permanency plan in that he remained incarcerated
       at the Lycoming County Prison in lieu of bail pending trial on
       an aggravated assault charge. At the time of the review
       hearing, he was in disciplinary lock-up for, among other
       reasons, engaging in assaultive behavior. During the review
       period, he wrote one letter to the Agency caseworker and
       had prepared two letters and one drawing for [Child]. Due
       to his continuous incarceration, Father had made no
       progress towards alleviating the circumstances which
       necessitated [Child’s] placement. Following the hearing, the
       [trial court] reaffirmed dependency and [Child] remained in
       the legal and physical custody of the Agency with continued
       placement in his foster care home.

       A permanency review hearing was held on May 21, 2019.
       The [trial court] found that there had been no compliance
       by Father with the permanency plan, and no progress
       towards alleviating the circumstances which necessitated
       placement, as he remained incarcerated at the Lycoming

                                   -2-
J-S38009-20


       County Prison for the entire review period. Father reported
       that he had not become involved in any programs at the
       prison for mental health and/or domestic violence. The
       [trial court] noted that during this review period Father sent
       one letter to the caseworker and one letter to [Child].

       A permanency review hearing was held on August 29, 2019.
       Again, the [trial court] found that there had been no
       compliance by Father with the permanency plan, and no
       progress towards alleviating the circumstances which
       necessitated placement, as he remained incarcerated at the
       Lycoming County Prison for the entire review period. Father
       had not reported becoming involved in any programs at the
       prison for mental health and domestic violence. The [trial
       court] found that during this review period, Father had sent
       letters and drawings to both the Agency and [Child]. On
       May 28, 2019, Father was sentenced to state incarceration
       for a period of three to seven years. It was anticipated that
       with credit for time served, he would be eligible for parole
       in approximately 17 months from the date of the review
       hearing.

       The [trial court] noted that Father felt very strongly that
       [Child] should be with a member of his family. He had
       requested the Agency investigate multiple people as
       potential resources for [Child]; however, at the time of the
       review hearing none of the named individuals had provided
       necessary information or completed the process to be
       considered as resources for [Child]. At the permanency
       review hearing Father named additional family members as
       potential resources and the Agency was to investigate
       whether these newly named individuals were appropriate
       resources for [Child].

       On November 18, 2019, the Agency filed a petition for
       change of goal to adoption simultaneously with the filing of
       the petition or involuntary termination of parental rights.
       […].

       Both a permanency review hearing and a pre-trial hearing
       on the petition […] were held on December 3, 2019.
       Following the permanency review hearing, the [trial court]
       found that Father had been incarcerated at SCI Coal
       Township throughout the review period and was minimally
       compliant with the permanency plan and in alleviating the


                                   -3-
J-S38009-20


         circumstances which necessitated [Child’s] placement.
         Father reported that he was now involved in programs at
         the prison for substance abuse, mental health, and domestic
         violence. During the review period, Father sent letters to
         the Agency and [Child] and made attempts to speak with
         [Child]. Father’s aunt was participating in a home study to
         be approved as a resource parent for [Child]. The [trial
         court] directed the Agency to complete the home study for
         Father’s aunt.

         The hearing on the petition for involuntary termination of
         parental rights was scheduled for February 10 [] and
         February 11, 2020. […] Mother signed a consent to adopt
         on February 10, 2020, and on that date conceded on the
         record that the evidence the Agency would have presented
         at the hearing would have proven by clear and convincing
         evidence that Mother’s rights should be involuntarily
         terminated […]. Father was present for the hearing and
         testimony was concluded on February 10, 2020.

Trial Court Opinion (T.C.O.), 3/2/20, at 2-5 (citations to the record and

superfluous capitalization omitted).

      On March 3, 2020, the court entered its decree terminating Father’s

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b). Father

timely filed this appeal and presents the following four issues for our review:

            1. Whether the trial court erred in determining that clear
               and convincing evidence existed to show that
               [Father’s] rights should be terminated under 23
               Pa.C.S.A. § 2511(a)(1) in that Father was unable to
               perform most parental duties due to his incarceration
               and he utilized all available resources while
               incarcerated?

            2. Whether the trial court erred in determining that clear
               and convincing evidence existed to show that
               [Father’s] rights should be terminated under 23
               Pa.C.S.A. § 2511(a)(2) in that Father’s incapacity to
               perform parental duties is temporary and can be cured
               within a reasonable time?


                                       -4-
J-S38009-20


               3. Whether the trial court erred in determining that clear
                  and convincing evidence existed to show that
                  [Father’s] rights should be terminated under 23
                  Pa.C.S.A. § 2511(a)(5) and (a)(8) in that Child was
                  never removed from Father’s care?

               4. Whether the trial court erred in determining that clear
                  and convincing evidence existed to show that
                  [Father’s] rights should be terminated under 23
                  Pa.C.S.A. § 2511(b), in that the developmental,
                  physical, and emotional needs and welfare of Child are
                  not served by terminating Father’s parental rights?

Father’s Brief at 4.

      We review these claims mindful of our well-settled standard or review:

            The standard of review in termination of parental rights
            cases requires appellate courts to accept the findings of fact
            and credibility determinations of the trial court if they are
            supported by the record.       If the factual findings are
            supported, appellate courts review to determine if the trial
            court made an error of law or abused its discretion. A
            decision may be reversed for an abuse of discretion only
            upon demonstration of manifest unreasonableness,
            partiality, prejudice, bias, or ill-will.  The trial court’s
            decision, however, should not be reversed merely because
            the record would support a different result. We have
            previously emphasized our deference to trial courts that
            often have first -hand observations of the parties spanning
            multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotations marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

            Initially, the focus is on the conduct of the parent. The party
            seeking termination must prove by clear and convincing

                                         -5-
J-S38009-20


         evidence that the parent's conduct satisfies the statutory
         grounds      for    termination     delineated    in Section
         2511(a). Only if the court determines that the parent's
         conduct warrants termination of his or her parental rights
         does the court engage in the second part of the analysis
         pursuant to Section 2511(b): determination of the needs
         and welfare of the child under the standard of best interests
         of the child. One major aspect of the needs and welfare
         analysis concerns the nature and status of the emotional
         bond between parent and child, with close attention paid to
         the effect on the child of permanently severing any such
         bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      We have defined clear and convincing evidence as that which is so

“clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in

issue.” In re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation

and quotation marks omitted).

      In this case, the court terminated Father’s parental rights pursuant to

Section 2511(a)(1), (2), (5), (8), and (b). We need only agree with the court

as to any one subsection of 2511(a), as well as Section (b), in order to affirm.

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, we

analyze the trial court’s decision to terminate pursuant to Section 2511(a)(2)

and (b), which Father challenges in issues two and four on appeal. Those

sections provide as follows:

         (a) General rule.—The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      […]


                                     -6-
J-S38009-20


              (2)   The repeated and continued incapacity, abuse,
                    neglect or refusal of the parent has caused the child
                    to be without essential parental care, control or
                    subsistence necessary for his physical or mental
                    well-being and the conditions and causes of the
                    incapacity, abuse, neglect or refusal cannot or will
                    not be remedied by the parent.

                                         […]

           (b) Other considerations.—The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to subsection
           (a)(1), (6) or (8), the court shall not consider any efforts by
           the parent to remedy the conditions described therein which
           are first initiated subsequent to the giving notice of the filing
           of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b)

     We begin with the first prong of the termination analysis under Section

2511(a).

           In order to terminate parental rights pursuant to 23
           Pa.C.S.A. § 2511(a)(2), the following three elements must
           be met: (1) repeated and continued incapacity, abuse,
           neglect or refusal; (2) such incapacity, abuse, neglect or
           refusal has caused the child to be without essential parental
           care, control or subsistence necessary for his physical or
           mental well-being; and (3) the causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied.

           The grounds for termination due to parental incapacity that
           cannot be remedied are not limited to affirmative
           misconduct. To the contrary, those grounds may include
           acts of refusal as well as incapacity to perform parental
           duties.



                                         -7-
J-S38009-20



In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015) (citations,

internal quotation marks, and indentation omitted).

      Father acknowledges his incarceration rendered him incapable of

parenting, and that such incapacity has caused Child to be without essential

care, control, or subsistence necessary for his physical or mental well-being.

In other words, Father essentially concedes that the Agency proved the first

two elements of the Section 2511(a)(2) analysis. The crux of Father’s appeal

is the third element. He argues his incapacity can be remedied in a reasonable

time, because his release from incarceration could be imminent. See Father’s

Brief at 11-14.

      As Father rightly observes, our Supreme Court has contemplated this

element in relation to incarcerated parents:

         [I]ncarceration, while not a litmus test for termination, can
         be determinative of the question of whether a parent is
         incapable of providing “essential parental care, control or
         subsistence” and the length of the remaining confinement
         can be considered as highly relevant to whether “the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent,”
         sufficient to provide grounds for termination pursuant to 23
         Pa.C.S.A. § 2511(a)(2).

In re Adoption of S.P., 47 A.3d 817, 830 (Pa. 2012).

      Instantly, Father was incarcerated for a term of three to seven years for

aggravated assault. With credit for time served, his earliest possible parole

date is January 2021. See Father’s Brief at 14. Though the length of Father’s

remaining confinement is “highly relevant,” it does not end our inquiry. Just


                                     -8-
J-S38009-20



because a parent is due to be released from prison does not necessarily mean

the parent is in an immediate position to resume his parenting duties – i.e.,

to actually remedy his incapacity.

      Here, the Agency posits Father would need to demonstrate stable

housing, employment, and visitation for approximately six months after his

release before reunification could be achieved. Although we are cautious not

to suggest such a timeframe could or should be tacked on to every

incarceration case, it must be acknowledged that those “conditions and

causes” which underpin a dependency case do not vanish merely because a

parent is paroled. This is especially true in the instant matter, as Father’s

incarceration began prior to Child’s birth, and he has never parented the Child.

His occasional letter-writing is heartening, and perhaps very relevant in a case

with an older child who had been previously raised by the parent; but this

Child is only a toddler who has never known Father and who has been with

his pre-adoptive foster parents for the vast majority of his young life.

      Moreover, the only proactive, substantial effort Father undertook to

remedy his incapacity was to take parenting classes while in prison.        But

Father was barred from partaking in these programs until the 11th hour of the

dependency case, because of his behavior while incarcerated landed him in

disciplinary lock-up.   As the trial court noted, “Father’s infractions – which

ranged from possessing contraband to physical altercations to general

disrespect towards staff members and disruption of prison routine – caused

him to be in a situation where he was ineligible to participate in mandatory

                                      -9-
J-S38009-20



and optional programs that would have greatly benefitted his journey towards

reunification.” T.C.O. at 12-13. The trial court operated within its discretion

when it determined incapacity would continue to persist, even if only

temporarily, upon Father’s hypothetical release.

       Father’s infractions during incarceration raise another concern. While we

are careful not to speculate, we question the likelihood that Father would even

be paroled at the earliest possible date, given his disciplinary issues at the

prison.    It suffices to say that a January 2021 release is by no means

guaranteed.      Meanwhile,       Father’s     maximum   incarceration   date   is

approximately January 2025.

       Therefore, Father’s imminent release date is only theoretical, and even

if he was released in the coming months, the Agency provided sufficient

evidence to demonstrate Father’s incapacity to parent would persist

thereafter. We conclude the trial court was within its discretion to determine

that the Agency met the third and final element of the Section 2511(a)(2)

analysis. Father’s second issue is without merit. Since we only need to affirm

one section (a) subsection, we need not address either Father’s first or third

appellate issues (pertaining to Section 2511(a)(1), (5) and (8)).2
____________________________________________


2Although we analyze the first prong of the termination analysis under Section
2511(a)(2), it bears mentioning that incarceration has been contemplated in
relation to Section 2511(a)(1) as well. We have said:

       A parent's absence and/or failure to support due to incarceration is not
       conclusive on the issue of abandonment. Nevertheless, we are not



                                          - 10 -
J-S38009-20



       Having concluded the trial court did not abuse its discretion regarding

the first prong of the termination analysis under Section 2511(a), we turn to

Father’s fourth appellate issue to decide whether the court erred in its

application of the second prong of the analysis under Section 2511(b). This

section addresses the needs and welfare of the child under the standard of

the best interests of the child. See In re C.M.K., 203 A.3d 258, 261 (Pa.

Super. 2019) (citation omitted). Specifically, Section 2511(b) provides:

          (b) Other considerations.--The court in terminating the
          rights of a parent shall give primary consideration to the
          developmental, physical and emotional needs and welfare
          of the child. The rights of a parent shall not be terminated
          solely on the basis of environmental factors such as
          inadequate housing, furnishings, income, clothing and
          medical care if found to be beyond the control of the parent.
          With respect to any petition filed pursuant to subsection
          (a)(1), (6) or (8), the court shall not consider any efforts by
          the parent to remedy the conditions described therein which
          are first initiated subsequent to the giving of notice of the
          filing of the petition.

____________________________________________


       willing to completely toll a parent's responsibilities during his or her
       incarceration. Rather, we must inquire whether the parent has utilized
       those resources at his or her command while in prison in continuing a
       close relationship with the child. Where the parent does not exercise
       reasonable firmness “in declining to yield to obstacles,” his other rights
       may be forfeited.

In re Adoption of A.C., 162 a.3d 1123, 1130 (Pa. Super. 2017) (citation
omitted).

As we mentioned above, Father’s misconduct while incarcerated prevented
him from utilizing all available resources to aid reunification. In other words,
Father’s incarceration is suggestive that termination was also warranted
under Section 2511(a)(1), as opposed to the contrary.


                                          - 11 -
J-S38009-20



23 Pa.C.S.A. §2511(b).

      Intangibles such as love, comfort, security, and stability are involved in

the inquiry into the needs and welfare of the child. In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011) (citation omitted). One major aspect of the needs and

welfare analysis concerns the nature and status of the emotional bond

between parent and child, with close attention paid to the effect on the child

of permanently severing any such bond. C.M.K., 203 A.3d at 262 (citation

omitted). When conducting a bonding analysis, the court is not required to

use expert testimony. In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010)

(citations omitted). In cases where there is no evidence of any bond between

the parent and child, it is reasonable to infer that no bond exists. In re K.Z.S.,

946 A.2d 753, 763 (Pa. Super. 2008) (citation omitted).

      Instantly, Father concedes his incarceration has prevented him from

establishing a bond with Child. See Father’s Brief at 17. His argument is that

Child’s young age is conducive to forming a bond when he is released, and

that we should consider Child’s long future and the role Father could play in

it. Id.   Although Father expresses a desire to be a positive role model for

Child, “[a] parent’s own feelings of love and affection for a child, alone, do not

prevent termination of parental rights.” Z.P., 994 A.2d at 1121. Instead, the

primary focus is on the child’s need and welfare. In re L.M., 923 A.2d at 511.

      At the time of the termination hearing, Child was approximately 21

months old. Child has been in his pre-adoptive foster home since he was 5

months old. And he has never been in Father’s care. Thus, it is no surprise

                                     - 12 -
J-S38009-20



that Child views his foster parents as his mother and father. Not only have

the foster parents provided for Child’s needs and welfare, they also provide

Child necessary stability and security for his continued development.       We

conclude the court did not abuse its discretion when it determined that

termination would best serve Child’s interests. Father’s fourth issue is without

merit.

      In sum, we conclude that the trial court did not err or otherwise abuse

its discretion when it determined the Agency met both prongs of the

termination analysis under Section 2511(a)(2) and (b).

      Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2020




                                     - 13 -